Citation Nr: 0816753	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to secondary service connection for a bilateral 
hip disability, to include osteoarthritis, as secondary to a 
service-connected low back disability, or, alternatively, to 
service-connected right lower extremity conditions, including 
residuals of a fractured femur and a right knee disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
November 1955 to May 1959.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  

This case has been before the Board previously, and was 
remanded in March 2006 and January 2007 for further 
evidentiary development.    

In the veteran's substantive appeal (VA Form 9), dated in 
January 2003, he indicated that he desired a hearing before 
the Board at the RO.  However, in correspondence from the 
veteran to the RO, received in April 2003, the veteran 
withdrew his request for a Travel Board hearing and requested 
that his case be forwarded to the Board.

In a statement from the veteran, received in November 2007, 
he noted that his "right lower extremity condition ha[d] 
worsen[ed]."  According to the veteran, his right knee was 
not stable and when he walked for a short distance, his knee 
gave out with tremendous pain.  He also reported that he had 
difficulty with his low back when he walked.  Thus, it 
appears that the veteran is raising increased rating claims 
for his service-connected low back disability and his 
service-connected right lower extremity conditions, to 
include residuals of a fractured femur and a right knee 
disability.  The Board refers these matters to the RO for 
clarification and any indicated action.






FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran has a bilateral hip disability, to 
include osteoarthritis, that was either caused or aggravated 
by his service-connected low back disability, or his service-
connected right lower extremity conditions, including 
residuals of a fractured femur and a right knee disability.   


CONCLUSION OF LAW

Secondary service connection for a bilateral hip disability, 
to include osteoarthritis, is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.






Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002, March 2003, February 2005, and February 2007 letters 
sent to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provide 
in June 2002, March 2003, February 2005, and February 2007 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the veteran was effectively informed to submit all relevant 
evidence in his possession and received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Written notice was provided in 
June 2002, prior to the appealed from rating decision, along 
with the subsequent notice provided in March 2003, February 
2005, and February 2007, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to these notices, the veteran's claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of- notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b      

With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in a February 2007 
letter but such notice was post-decisional.  See Pelegrini 
II, supra.  As to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  See Dingess, supra.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in September 2002, April 2003, August 2006, and 
May 2007, which were thorough in nature and adequate for the 
purposes of deciding this claim.  The Board recognizes that 
in a statement from the veteran, received in November 2007, 
the veteran stated that he did not believe that he had 
received a thorough examination, apparently referring to his 
most recent VA examination in May 2007.  His assertion, 
however, is unsubstantiated.  The veteran has received four 
VA examinations pertinent to his secondary service connection 
claim for a bilateral hip disability.  In his first and 
second VA examinations, dated in September 2002 and April 
2003, respectively, although the examiner concluded that the 
veteran's bilateral hip disability was not caused by his 
service-connected low back disability, the examiner did not 
address the pertinent question of whether the veteran's 
bilateral hip disability was aggravated by his service-
connected low back disability.  Thus, in March 2006, the 
Board remanded the case and directed the RO to provide the 
veteran with a VA examination to determine the nature, 
extent, and etiology of any hip disability that was present.  

Pursuant to the Board's March 2006 remand, the veteran 
underwent a third VA examination in August 2006.  At that 
time, while the examiner opined that the veteran's bilateral 
hip disability was not related to his service-connected low 
back disability, he did not address the other pertinent 
question of whether the veteran's bilateral hip disability 
was related to his service-connected right knee disability.  
Accordingly, the Board remanded this case again in January 
2007 and directed the RO to forward the veteran's claims file 
to the same examiner who had conducted the August 2006 VA 
examination in order to determine whether the veteran had a 
bilateral hip disability that was caused or aggravated by the 
veteran's service-connected right knee disability.  

Pursuant to the Board's most recent remand, the veteran 
underwent a VA examination in May 2007, which was conducted 
by the same examiner from the veteran's August 2006 VA 
examination, a board certified orthopedic surgeon.  Following 
the physical examination, the examiner concluded that the 
veteran's current hip condition was neither caused by nor 
aggravated by his service-connected right knee disability.  
The examiner had access to relevant information in the 
veteran's medical files, and there is no indication that he 
lacked competence or was in any way unable to render an 
objective medical opinion as to the nature and etiology of 
the veteran's bilateral hip disability.  Moreover, the 
veteran's contention of not having been thoroughly examined 
is not borne out by the May 2007 VA examination report 
insofar as such report shows clinical findings specific to 
the hips, low back, and right knee, and includes the results 
of diagnostic testing.  Thus, a review of the examination 
report shows that all pertinent complaints, history, 
findings, and tests were accomplished and there is no patent 
defect indicated.  The fact that a report of VA examination 
gives rise to evidence (i.e., medical opinion) that is 
adverse to the veteran's claim does not render such an 
examination report deficient.  As such, the Board finds the 
medical evidence of record is sufficient to decide the appeal 
and the VA has no duty to provide another examination.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).       


II.  Factual Background

By a rating action, dated in September 1959, the RO granted 
service connection for the post-operative residuals of a 
fracture of the right femur.  The RO noted that during 
service, the veteran sustained a simple fracture of the right 
femur and underwent an open reduction with fixation.  In a 
rating action, dated in May 1965, the RO also granted service 
connection for post-traumatic residuals of a right knee 
injury which the veteran sustained at the time of his in-
service right femur fracture.   

By a July 2000 decision, the Board granted the veteran's 
claim of entitlement to service connection for spondylosis of 
the lumbosacral spine, as secondary to the service-connected 
residuals of right knee and femur injuries.  The RO 
effectuated the Board decision in a July 2000 rating action, 
granting service connection for traumatic degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1, with 
spondylosis.  

In May 2002, the veteran filed a claim of entitlement to 
service connection for a bilateral hip disability, secondary 
to the service-connected right leg conditions and/or low back 
disability.  

In September 2002, the veteran underwent a VA examination.  
In the examination report, the examiner stated that the 
veteran's claims file had been reviewed.  The examiner stated 
that according to the veteran, regarding his "hip 
discomfort," he had radicular symptoms from his low back to 
his hips.  Upon physical examination, the veteran ambulated 
without external supports or assistance and there was no 
evidence of an antalgic gait.  Examination of the hips showed 
that the landmark structures were symmetrical.  The veteran 
was nontender to deep palpation in the inguinal areas, 
bilaterally.  His active range of motion, right over left, 
was extension 5/10; flexion 100/110; abduction 35/40; 
adduction 20/20; external rotation 50/50; and internal 
rotation 40/40.  Trendelenburg test was negative.  X-rays of 
the pelvis and both hips showed osteoarthritic changes to 
both hips, as well as to the symphysis pubis.  Following the 
physical examination and a review of the x-rays, the examiner 
diagnosed the veteran with the following: (1) degenerative 
disc disease of the lumbosacral spine with right lower 
extremity radiculopathy, (2) "hip" symptoms were of 
radicular symptomatology for the right lower extremity, and 
(3) incidental note of bilateral osteoarthritis of the hips, 
not related to diagnosis 2 above.  The examiner stated that 
although the veteran had evidence of osteoarthritic changes 
in both hips and to the symphysis pubis, it was his opinion 
that the veteran's symptomatology as described was not 
related to those pathologies; but rather, were radicular 
symptoms related to the veteran's degenerative lumbar 
condition.  The examiner also noted that those symptoms were 
not specifically related to the veteran's service-connected 
degenerative joint disease of the right knee.  

A VA examination was conducted in April 2003.  At that time, 
the examiner stated that he had reviewed the veteran's claims 
folder.  The examiner noted that according to the veteran, 
when his low back disability was aggravated, he experienced a 
radiating pain down the right leg to the thigh.  The examiner 
indicated that with regard to the "hip" condition, the 
veteran referred to the radicular symptoms from his back, 
rather than true hip discomfort.  Following the physical 
examination, the examiner diagnosed the veteran with the 
following: (1). degenerative disc disease of the lumbosacral 
spine with right lower extremity radiculopathy, but without 
muscle spasm, and (2) "hip" symptoms which continued to be 
of radicular symptom nature for the right lower extremity, 
rather than of bilateral osteoarthritis of the hips, which 
was essentially asymptomatic and not related to diagnosis 1 
above.  The examiner provided a discussion of the April 2003 
examination and noted that opinions and diagnoses remained 
unchanged from the September 2002 VA examination.  According 
to the examiner, the veteran's case had been discussed with 
an orthopedic surgeon.

As per the Board's March 2006 remand decision, in August 
2006, the veteran underwent a VA examination.  In the 
examination report, the examiner stated that he was a board 
certified orthopedic surgeon and that he had reviewed the 
veteran's claims folder.  The examiner indicated that 
according to the veteran, he had chronic low back pain which 
radiated to the right hip.  Upon physical examination of the 
veteran's right hip, the veteran reported some pain with 
rotation of his hip, especially with internal rotation past 
20 degrees.  The examiner noted that x-rays of the veteran's 
right hip showed no arthritis of the hip.  The pertinent 
diagnoses were lumbosacral arthritis with evidence of some 
radiculopathy going into the right hip without muscle spasm, 
and right hip pain with no signs of arthritis.  The examiner 
opined that it was not as likely that the veteran's hip 
complaint was related to his lumbosacral problem.   

Pursuant to the Board's January 2007 remand decision, in May 
2007, the veteran underwent a VA examination which was 
conducted by the same VA examiner from the August 2006 VA 
examination.  At that time, the examiner stated that 
according to the veteran, he had chronic low back pain which 
radiated to the hips.  Upon physical examination, the veteran 
walked with a limp and used a cane in his right hand.  There 
was no specific tenderness of either the right or left hip.  
The veteran's left hip had forward flexion of 100 degrees 
with full extension; internal rotation was to 20 degrees; 
external rotation was to 60 degrees; and abduction was to 40 
degrees.  Range of motion of the right hip revealed full 
extension with flexion to 80 degrees.  There was some slight 
pain with further flexion.  He had internal rotation of 10 
degrees with external rotation to 30 degrees, and abduction 
to 20 degrees.  The examiner noted that previous x-ray 
reports, dated in 2002 and 2003 suggested that the veteran 
had arthritis in his hips.  According to the examiner, x-rays 
taken at the time of the May 2007 VA examination were normal 
with no signs of arthritis.  The examiner reported that x-
rays taken last year in 2006 were also normal with no signs 
of arthritis.  After the physical examination and reviewing 
the veteran's claims file, the examiner opined that it was 
more likely than not that the veteran's hip pain was referred 
pain from his back.  According to the examiner, there were no 
signs of arthritis or bursitis in either hip.  In addition, 
there was no evidence to suggest that the veteran's hip pain 
was at all related to his service-connected right knee 
disability.  Thus, the examiner concluded that the veteran's 
current hip complaint was neither caused by nor was it 
aggravated by his right knee disability.     

VA Medical Center (VAMC) outpatient treatment records, from 
May 1999 to July 2007, show intermittent treatment for the 
veteran's service-connected low back and right lower 
extremity conditions, to include residuals of a fractured 
femur and a right knee disability; however, they are negative 
for any medical opinion linking either the service-connected 
low back disability or the service-connected right lower 
extremity conditions to the veteran's bilateral hip 
disability.


III.  Analysis

It is not contended nor does the evidence show that the 
veteran's bilateral hip disability had its onset during 
service, was otherwise linked to service, or that 
osteoarthritis in either hip joint was manifested during the 
first year after the veteran's release from active duty.  
Rather, the veteran maintains that his service-connected low 
back disability and/or service-connected right lower 
extremity conditions, including residuals of a fractured 
femur and a right knee disability, either caused or 
aggravated his claimed bilateral hip disability.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In this case, there are discrepancies in the medical opinions 
of record as to whether or not the veteran has osteoarthritis 
in his hips.  In this regard, x-rays taken at the time of the 
veteran's September 2002 VA examination were interpreted as 
showing osteoarthritic changes to both hips.  However, 
according to the examiner from the veteran's August 2006 and 
May 2007 VA examinations, x-rays taken at the time of both of 
these latter VA examinations were normal with no signs of 
arthritis.  The examiner specifically concluded that there 
were no signs of arthritis or bursitis in either hip.  Such 
evidence is obviously more probative to the question of 
whether there is current disability as it is dated in recent 
years, after the 2002 examination.  Even assuming that the 
veteran has a current bilateral hip disability, there is no 
competent medical evidence of record which shows that his 
service-connected low back disability and/or service-
connected lower extremity conditions, including residuals of 
a fractured femur and a right knee disability, caused or 
aggravated a bilateral hip disability.  All of the competent 
medical evidence of record which addresses the questions 
pertinent to the claim for secondary service connection in 
this case weighs against the claim.         

In regard to whether the veteran's service-connected low back 
disability caused or aggravated the veteran's bilateral hip 
disability, diagnosed as osteoarthritis of the hips, the 
Board notes that in the veteran's September 2002 and April 
2003 VA examinations, the examiner opined that the veteran's 
complaints of pain in the hips were not related to the 
bilateral osteoarthritis of the hips, but rather, were 
radicular symptoms related to his degenerative lumbar 
condition.  Thus, to the extent that the veteran experiences 
pain in his hips which radiates from his service-connected 
low back disability, the Board finds that such radicular pain 
is a part of his service-connected low back disability; the 
overwhelming preponderance of the medical evidence shows that 
it is referred pain rather than pain secondary to an 
underlying disability of either hip.  The Board also finds 
that, according to the competent medical evidence of record, 
any hip pain that the veteran experiences, separate from the 
radicular pain, to include pain due to osteoarthritis of the 
hips, is not caused or aggravated by his service-connected 
low back disability.    

The Board recognizes that the specific intent of the Board's 
March 2006 remand order was to address the matter of a causal 
or aggravating relationship between the veteran's bilateral 
hip disability and his service-connected low back disability.  
In response to the remand, the veteran was afforded a new, 
comprehensive VA examination in August 2006.  In the August 
2006 VA examination report, the examiner stated that "it 
[was] not as likely that [the veteran's] hip complaint [was] 
related to his lumbosacral back problem."  This opinion was 
based on a claims file review and a thorough examination of 
the veteran.  

The Board notes that the March 2006 remand specifically 
addressed the matter of aggravation, which is not, by name, 
addressed in the August 2006 VA examination report.  The 
examiner from the August 2006 VA examination, however, used 
the broader term of "related" in addressing an alleged 
interplay between the bilateral hip disability and the 
service-connected low back disability.  The lack of any 
bilateral hip disability being "related " to a low back 
disability suggests that there is no aggravation of the 
nonservice-connected disorder by the service-connected 
disorder.  When added with the September 2002 opinion, which 
also shows that there is no causal relationship between the 
veteran's bilateral hip and low back disabilities, the Board 
is able to conclude that the elements for secondary service 
connection have not been met.  Indeed, the competent medical 
evidence of record shows that there is no relationship, 
causal, aggravation, or otherwise, between the bilateral hip 
disability and the service-connected low back disability.   

In regard to whether the veteran's service-connected right 
knee disability caused or aggravated the veteran's bilateral 
hip disability, diagnosed as osteoarthritis of the hips, the 
Board notes that in the veteran's September 2002 and April 
2003 VA examinations, the examiner opined that the veteran's 
bilateral hip symptoms were not specifically related to the 
veteran's service-connected degenerative joint disease of the 
right knee.  In addition, in the May 2007 VA examination 
report, the examiner opined that it was more likely than not 
that the veteran's hip pain was referred pain from his back.  
The examiner also stated that there was no evidence to 
suggest that that the veteran's hip pain was at all related 
to his service-connected right knee disability and, as such, 
he concluded that the veteran's current hip complaint was 
neither caused by nor was it aggravated by his right knee 
disability.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently 
experiences a bilateral hip disability which was caused or 
aggravated by his service-connected low back disability, or, 
alternatively, his service-connected right lower extremity 
conditions, including residuals of a fractured femur and a 
right knee disability.  However, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not a medical professional, he is not 
competent to make a determination that his bilateral hip 
disability is related to his service-connected low back 
disability, or his service-connected right lower extremity 
conditions, including residuals of a fractured femur and a 
right knee disability.  Espiritu, 2 Vet. App. at 492, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the above, as there is no evidence showing that 
the veteran has a bilateral hip disability, to include 
osteoarthritis, that was caused or aggravated by his service-
connected low back disability, or his service-connected right 
lower extremity conditions, including residuals of a 
fractured femur and a right knee disability, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
disability, to include osteoarthritis, secondary to the 
service-connected low back disability, or, alternatively, to 
the service-connected right lower extremity conditions, 
including residuals of a fractured femur and a right knee 
disability.  Accordingly, service connection for this 
disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to secondary service connection for a bilateral 
hip disability, to include osteoarthritis, as secondary to a 
service-connected low back disability, or, alternatively, to 
service-connected right lower extremity conditions, including 
residuals of a fractured femur and a right knee disability, 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


